Citation Nr: 0529774	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-03 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to May 18, 2001, for 
the award of service connection for Type II diabetes mellitus 
with diabetic vascular disease and diabetic nephropathy 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from July 1967 to July 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Detroit, Michigan, Regional Office (RO) which, in pertinent 
part, established service connection for Type II diabetes 
mellitus with diabetic vascular disease and diabetic 
nephropathy, right lower extremity diabetic neuropathy with 
plantar ulcers and second degree burn residuals, and left 
lower extremity diabetic neuropathy with plantar ulcers and 
second degree burn residuals; assigned 20 percent evaluations 
for those disabilities; and effectuated the awards as of May 
18, 2001.  In January 2002, the veteran submitted a notice of 
disagreement with the effective date of the awards.  In 
February 2002, the RO issued a statement of the case (SOC) to 
the veteran and the accredited representative which addressed 
solely the issue of an effective date prior to May 18, 2001, 
for the award of service connection for Type II diabetes 
mellitus with diabetic vascular disease and diabetic 
nephropathy evaluated as 20 percent disabling.  In October 
2004, the Board remanded the veteran's claims to the RO for 
additional action which included issuing a SOC to the veteran 
and his accredited representative which addressed the issues 
of effective dates prior to May 18, 2001, for the award of 
service connection for both right lower extremity diabetic 
neuropathy with plantar ulcers and second degree burn 
residuals evaluated as 20 percent disabling and left lower 
extremity diabetic neuropathy with plantar ulcers and second 
degree burn residuals evaluated as 20 percent disabling.  

In January 2005, the RO issued a SOC to the veteran and his 
accredited representative which addressed the issues of 
effective dates prior to May 18, 2001, for the award of 
service connection for both right lower extremity diabetic 
neuropathy with plantar ulcers and second degree burn 
residuals evaluated as 20 percent disabling and left lower 
extremity diabetic neuropathy with plantar ulcers and second 
degree burn residuals evaluated as 20 percent disabling.  

The veteran has not submitted a substantive appeal from the 
denial of effective dates prior to May 18, 2001, for the 
award of service connection for both right lower extremity 
diabetic neuropathy with plantar ulcers and second degree 
burn residuals evaluated as 20 percent disabling and left 
lower extremity diabetic neuropathy with plantar ulcers and 
second degree burn residuals evaluated as 20 percent 
disabling.  Therefore, the issues are not on appeal and will 
not be addressed below.  

For the reasons and bases addressed below, an effective date 
of May 8, 2001, for the award of service connection for Type 
II diabetes mellitus with diabetic vascular disease and 
diabetic nephropathy evaluated as 20 percent disabling is 
GRANTED.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.  He was 
initially diagnosed with Type II diabetes mellitus in 1997.  

2.  The veteran's informal claim of entitlement to service 
connection for Type II diabetes mellitus was received by the 
RO on May 18, 2001.  


CONCLUSION OF LAW

An effective date of May 8, 2001, for the award of service 
connection for Type II diabetes mellitus with diabetic 
vascular disease and diabetic nephropathy evaluated as 20 
percent disabling is warranted.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.155, 
3.159, 3.326(a) 3.400, 3.816 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the record, the Board observes that 
the veteran was apparently not issued a VCAA notice which 
informed him of the evidence needed to support his claim for 
an earlier effective date; what actions he needed to 
undertake; and how VA would assist him in developing his 
claim.  

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
scheduled for a hearing before a Veterans Law Judge.  The 
veteran failed to report for the scheduled hearing.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  Any duty 
imposed on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2205).  Given the favorable resolution below, the Board 
finds that appellate review of the veteran's claim would not 
constitute prejudicial error.  


II.  Historical Review

The veteran's service personnel records indicate that he 
served in the Republic of Vietnam.  A February 2001 VA 
treatment entry notes the veteran's service in the Republic 
of Vietnam and his 1997 diagnosis of Type II diabetes 
mellitus.  

In May 2001, the Secretary of VA amended the provisions of 38 
C.F.R. §§ 3.307, 3.309 applicable to the presumption of 
service connection for disabilities associated with Agent 
Orange and other herbicide exposure to include Type II 
diabetes mellitus.  The amended regulations were effectuated 
as of July 9, 2001.  

In May 2001, the accredited representative submitted an 
informal claim of entitlement to service connection for Type 
II diabetes mellitus which was received by the RO on May 18, 
2001.  In December 2001, the RO established service 
connection for Type II diabetes mellitus with diabetic 
vascular disease and diabetic nephropathy evaluated as 20 
percent disabling and effectuated the award as of May 18, 
2001.  

In Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 
(Fed. Cir. 2002), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that the correct 
effective date for the amended version of 38 C.F.R. §§ 3.307, 
3.309 was May 8, 2001.  


III.  Effective Date

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  
Where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. § 5110(g) (West 2002).  

Title 38 of the Code of Federal Regulations (2005) clarifies 
that an award of direct service connection will be effective 
on the day following separation from active military service 
or the date on which entitlement arose if the claim is 
received within one year of separation from service.  
Otherwise, the effective date shall be the date of receipt of 
the veteran's claim or the date on which entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2005).  
Generally, where the award of service connection is based 
upon liberalizing laws and VA issues, the provisions of 38 
C.F.R. § 3.114 (2005) are for application.  38 C.F.R. 
§ 3.400(p) (2005).  

The provisions of 38 C.F.R. § 3.114 (2005), in pertinent 
part, direct that:

  (a)  Effective date of award.  Where 
pension, compensation, or dependency and 
indemnity compensation is awarded or 
increased pursuant to a liberalizing law, 
or a liberalizing VA issue approved by 
the Secretary or by the Secretary's 
direction, the effective date of such 
award or increase shall be fixed in 
accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
Where pension, compensation, or 
dependency and indemnity compensation is 
awarded or increased pursuant to a 
liberalizing law or VA issue which became 
effective on or after the date of its 
enactment or issuance, in order for a 
claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.  
  (1)  If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.  
  (2)  If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.  
  (3)  If a claim is reviewed at the 
request of the claimant more than 1 year 
after the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request.  

In reference to effective dates for awards of service 
connection for disabilities incurred secondary to Agent 
Orange exposure, the provisions of 38 C.F.R. § 3.816 (2005), 
in pertinent part, clarify that:  

  (a)  Purpose.  This section states 
effective-date rules required by orders 
of a United States district court in the 
class-action case of Nehmer v. United 
States Department of Veterans Affairs, 
No. CV-86-6160 TEH (N.D. Cal.).  
  (b)  Definitions.  For purposes of this 
section --
(1)  Nehmer class member means:
(i)  A Vietnam veteran who has a covered 
herbicide disease; or
(ii)  A surviving spouse, child, or 
parent of a deceased Vietnam veteran who 
died from a covered herbicide disease.
(2)  Covered herbicide disease means a 
disease for which the Secretary of 
Veterans Affairs has established a 
presumption of service connection before 
October 1, 2002 pursuant to the Agent 
Orange Act of 1991, Public Law 102-4, 
other than chloracne.  Those diseases 
are:
(i)  Type 2 Diabetes (Also known as type 
II diabetes mellitus or adult-onset 
diabetes).
(ii)  Hodgkin's disease.
(iii)  Multiple myeloma.
(iv)  Non-Hodgkin's lymphoma.
(v)  Acute and Subacute peripheral 
neuropathy.
(vi)  Porphyria cutanea tarda.
(vii)  Prostate cancer.
(viii)  Respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea).
(ix)  Soft-tissue sarcoma (as defined in 
Sec. 3.309(e)).
  (c)  Effective date of disability 
compensation.  If a Nehmer class member 
is entitled to disability compensation 
for a covered herbicide disease, the 
effective date of the award will be as 
follows:
(1) If VA denied compensation for the 
same covered herbicide disease in a 
decision issued between September 25, 
1985 and May 3, 1989, the effective date 
of the award will be the later of the 
date VA received the claim on which the 
prior denial was based or the date the 
disability arose, except as otherwise 
provided in paragraph (c)(3) of this 
section.  A prior decision will be 
construed as having denied compensation 
for the same disease if the prior 
decision denied compensation for a 
disease that reasonably may be construed 
as the same covered herbicide disease for 
which compensation has been awarded.  
Minor differences in the terminology used 
in the prior decision will not preclude a 
finding, based on the record at the time 
of the prior decision, that the prior 
decision denied compensation for the same 
covered herbicide disease.
(2)  If the class member's claim for 
disability compensation for the covered 
herbicide disease was either pending 
before VA on May 3, 1989, or was received 
by VA between that date and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered disease, the 
effective date of the award will be the 
later of the date such claim was received 
by VA or the date the disability arose, 
except as otherwise provided in paragraph 
(c)(3) of this section.  A claim will be 
considered a claim for compensation for a 
particular covered herbicide disease if:
(i)  The claimant's application and other 
supporting statements and submissions may 
reasonably be viewed, under the standards 
ordinarily governing compensation claims, 
as indicating an intent to apply for 
compensation for the covered herbicide 
disability; or 
(ii)  VA issued a decision on the claim, 
between May 3, 1989 and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered disease, in 
which VA denied compensation for a 
disease that reasonably may be construed 
as the same covered herbicide disease for 
which compensation has been awarded.
(3)  If the class member's claim referred 
to in paragraph (c)(1) or (c)(2) of this 
section was received within one year from 
the date of the class member's separation 
from service, the effective date of the 
award shall be the day following the date 
of the class member's separation from 
active service.
(4)  If the requirements of paragraph 
(c)(1) or (c)(2) of this section are not 
met, the effective date of the award 
shall be determined in accordance with 
Sec. 3.114 and 3.400.  

***

  (e)  Effect of other provisions 
affecting retroactive entitlement.  
(1)  General.  If the requirements 
specified in paragraphs (c)(1) or (c)(2) 
or (d)(1) or (d)(2) of this section are 
satisfied, the effective date shall be 
assigned as specified in those 
paragraphs, without regard to the 
provisions in 38 U.S.C. 5110(g) or Sec. 
3.114 prohibiting payment for periods 
prior to the effective date of the 
statute or regulation establishing a 
presumption of service connection for a 
covered herbicide disease.  However, the 
provisions of this section will not apply 
if payment to a Nehmer class member based 
on a claim described in paragraph (c) or 
(d) of this section is otherwise 
prohibited by statute or regulation, as, 
for example, where a class member did not 
qualify as a surviving spouse at the time 
of the prior claim or denial.  
(2)  Claims Based on Service in the 
Republic of Vietnam Prior To August 5, 
1964.  If a claim referred to in 
paragraph (c) or (d) of this section was 
denied by VA prior to January 1, 1997, 
and the veteran's service in the Republic 
of Vietnam ended before August 5, 1964, 
the effective-date rules of this 
regulation do not apply.  The effective 
date of benefits in such cases shall be 
determined in accordance with 38 
U.S.C.§ 5110.  If a claim referred to in 
paragraph (c) or (d) of this section was 
pending before VA on January 1, 1997, or 
was received by VA after that date, and 
the veteran's service in the Republic of 
Vietnam ended before August 5, 1964, the 
effective date shall be the later of the 
date provided by paragraph (c) or (d) of 
this section or January 1, 1997.  

***

  (g)  Awards covered by this section. 
This section applies only to awards of 
disability compensation or DIC for 
disability or death caused by a disease 
listed in paragraph (b)(2) of this 
section. 

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or his duly authorized representative may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R.§ 3.155(a) (2005).  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
served in the Republic of Vietnam.  He was initially 
diagnosed with diabetes mellitus in 1997.  In May 2001, the 
veteran submitted a claim of entitlement to service 
connection for diabetes mellitus which was received by the RO 
on May 18, 2001.  The record is devoid of any other 
documentation dated prior to May 18, 2001, which could 
constitute an informal claim for service connection for 
diabetes mellitus.  38 C.F.R. § 3.155 (2005).  

As his original claim for service connection for diabetes 
mellitus was received on May 18, 2001, a date following the 
effective date of amended 38 C.F.R. §§ 3.307, 3.309 
establishing the presumption of service connection for Type 
II diabetes mellitus secondary to Agent Orange exposure, the 
assignment of the appropriate effective date for the award of 
service connection is governed by 38 C.F.R. §§ 3.114, 
3.400(p) (2005).  38 C.F.R. § 3.816(c)(4) (2005).  
Service connection for diabetes mellitus was awarded under 
the provisions of amended 38 C.F.R. §§ 3.307, 3.309.  The 
veteran met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law.  His 
claim was received within one year of that date.  Therefore, 
the appropriate effective date for the award of service 
connection for Type II diabetes mellitus with diabetic 
vascular disease and diabetic nephropathy evaluated as 20 
percent disabling is May 8, 2001, the effective date of 
amended 38 C.F.R. §§ 3.307, 3.309.  38 C.F.R. § 3.114(a)(1) 
(2005).  


ORDER

An effective date of May 8, 2001, for the award of service 
connection for Type II diabetes mellitus with diabetic 
vascular disease and diabetic nephropathy evaluated as 20 
percent disabling is GRANTED, subject to controlling 
regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


